106 N.J. 556 (1987)
524 A.2d 1255
SAMANTHA LINEBAUGH, BY AND THROUGH HER GUARDIAN AD LITEM AND NATURAL MOTHER, ANNA LINEBAUGH, AND ANNA LINEBAUGH, IN HER OWN RIGHT, PLAINTIFFS-RESPONDENTS,
v.
HAYWORTH HYNDMAN AND SHERRY THOMPSON, DEFENDANTS, AND ADAM HONEGSTEIN AND MARYLA HONEGSTEIN, JOINTLY, SEVERALLY AND IN THE ALTERNATIVE, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued May 4, 1987.
Decided May 19, 1987.
John L. Slimm argued the cause for appellants (Slimm, Dash & Goldberg, attorneys; Marc B. Zingarini, of counsel; Lauren H. Kane, on the brief).
Michael L. Testa argued the cause for respondents (Basile, Testa & Testa, attorneys; Richard M. Pescatore, on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, reported at 213 N.J. Super. 117 (1986).
For affirmance  Chief Justice WILENTZ, and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.
For reversal  None.